                           Case 1:21-cv-00532-SAG Document 16-4 Filed 03/23/21 Page 1 of 2


     Exhibit 15

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ M&T Account Profile, provided by Fernanda Sharlow, Assistant Branch Manager, Severna Park Branch
        located at 568 Ritchie Highway, Severna Park, MD 21146, on 3/23/2021 when plaintiff visited M&T
        branch office to extinguish the debt obligation in its entirety, tendered with cash payment in person.
          – The Account profile is the most granular account detail that Ms. Sharlow could offer upon request for
            all information regarding the account. I asked for a copy of my account application for the account
            ending in 6414, which could not be retrieved, along with the credit agreement, payment history detail
            and all other pertinent data in connection with the account ending in 6414. This “Account Profile” was
            the best M&T could provide.
      ▪ Witness:
          – Fernanda Sharlow, Assistant Branch Manager
            Phone Number: 410-647-8771
            Email: fsharlow@mtb.com
            NMLS #1547440




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
          Case 1:21-cv-00532-SAG Document 16-4 Filed 03/23/21 Page 2 of 2



                            Ic.:~to, l                     I                           ·1~
                                                                                                                   - ~ 'r
                F2 .. '.,. ,... •              F4      ..              --


~I
                                                                                                            Fil- ,
              Sµ,aed                          DUP      \         FS
                                                                                 F6
                                                                                                            pAm    l       F9
                                                                                                                       I s;;;.,
                                                                                Start
                                                                              M:db Tran , CuSiomer
              h'E-OU                       Document    f lod: W/ 5                      ; I L=t•       ,~   cate   l
                                                                                                                                  I
          Main Menu

                                                                 Account Profile (RCC) - #1
Card I                 4170949447516414                               ActM!                                                                     LIGHT /V«J REDWOOD
Product                M&T Vis a Credit Card with Rewards             CREDIT REVOKED                                              Branch I                     6443
CardholderTIN                                                         TRlAO                                                       Branch Phone        (410) 545-2155


   BRYCE O CARRASCO
                                                                                      Oubtllndlng Payment Due                                S49 00     W13/2021
                                                                                      Past Due Amount

  Auto Deduct          No
                                                                                      Poy To Zero                                       S2.0t7 08
                       RT                                                             Good Until Date                                   03/23/2021

                       Acct I
                                                                                      Total Credit Line                                                 SJ.500 00
  Stop Payment                      No
                                                                                      Total Cash Limit                                                  S105000
  Overdraft                         No                                                AYailable Credit                                                  Sl.52527
  Debt Cancellation                                                                                                                                     S1 ,050 00
                                                                                      AYallable Cash
                                                                                      Current Outslanding Balance                                       $1 .974 73
   Number of Times Late                  > 30 Days               1                    Outstanding Authorizetions
                                         > 60 Day,               1                    Overlimit Amount
                                         > 90 Day,               1




              113/23/2121 11:07:33 AN---        6325        11                                                                                   -
